IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stacey Ella Redmond,                       :
                 Appellant                 :
                                           :
              v.                           : No. 306 C.D. 2018
                                           : Submitted: June 29, 2018
Bureau of Administrative                   :
Adjudication                               :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE ROBERT SIMPSON, Judge
              HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                FILED: September 11, 2018

              Stacey Redmond, pro se, appeals an order of the Court of Common
Pleas of Philadelphia County (trial court) dismissing her appeal and affirming a
decision of the Bureau of Administrative Adjudication (Bureau) of the City of
Philadelphia that denied her request for a hearing to challenge seven parking
violations and the booting of her vehicle. Upon review, we conclude that Redmond
failed to exhaust her administrative remedies before filing an appeal with the trial
court; thus, both the trial court and this Court lack jurisdiction over her appeal.
              Between April of 2009 and May of 2016, the Philadelphia Parking
Authority (Parking Authority) issued seven parking violations to two vehicles owned
by Redmond.1       Redmond neither disputed nor made payment on any of the
violations.



1
 The Parking Authority issued two violations for the vehicle with license plate number
PAJCX1351 (current vehicle) and five violations for the vehicle with license plate number
PAGHR9461 (prior vehicle).
              On June 27, 2017, due to Redmond’s outstanding violations, the
Parking Authority immobilized Redmond’s current vehicle by placing a boot on it.
That same day, Redmond paid all of the fines and penalties related to the outstanding
violations so that she could have the boot removed from her vehicle.
              On June 28, 2017, Redmond requested a hearing, presumably to contest
the Parking Authority’s actions in placing a boot on her vehicle and requiring her to
pay the fines and penalties for the seven parking violations. On June 30, 2017, the
Bureau notified Redmond that her request for a hearing was denied because the
statutory appeal period for the violations had expired. Thereafter, Redmond filed a
notice of appeal to the trial court.
              On March 2, 2018, the trial court heard argument on Redmond’s appeal.
Following argument, the trial court concluded that it did not have jurisdiction to hear
her appeal because she did not exhaust her administrative remedies. The trial court
explained:

              After receiving notice that a Parking Hearing Examiner would
              not hold a hearing regarding Redmond’s [violations] and/or the
              booting of Redmond’s vehicle, [she] had the option to file a
              motion to reopen the matters regarding her [violations] with a
              Parking Hearing Examiner. If the Parking Hearing Examiner
              denied her motion to reopen the matter, then Redmond had the
              option to serve a Notice of Appeal with the Parking Appeals
              Panel. If the Parking Appeals Panel affirmed the Parking
              Hearing Examiner’s determination, then, and only then, would
              the [trial court] have jurisdiction to hear Redmond’s appeal.

Trial Court Opinion at 5 (emphasis added). The trial court affirmed the Bureau’s
decision and dismissed Redmond’s appeal. This appeal followed.2

2
  Where the trial court does not take any additional evidence, this Court’s scope of review “is
limited to determining whether constitutional rights were violated, whether an error of law was
committed, whether the procedure before the local agency was contrary to statute, and whether
                                              2
             On appeal, Redmond raises several issues, which we consolidate and
reorder to facilitate our review. First, Redmond asserts that the trial court erred in
dismissing her appeal on the basis that she failed to exhaust her administrative
remedies. Second, Redmond argues that she was denied due process because she
was deprived of the use of her vehicle without a hearing. Third, Redmond contends
that the Parking Authority did not have authority to place a boot on her vehicle.
             Turning to Redmond’s first argument, she contends that the trial court
erred in dismissing her appeal for lack of jurisdiction. Redmond contends that she
did exhaust her remedies by filing an appeal with the Bureau. After receiving the
Bureau’s decision, Redmond believed that the next step was to appeal to the trial
court. She did not know that she had to appeal the Bureau’s decision to the Parking
Appeals Panel because she was unaware that entity existed. The Bureau responds
that Redmond did not exhaust her administrative remedies because she did not
contest liability on any of the parking violations at issue.
             It is well-settled that “[a] party challenging administrative decision-
making that has not exhausted its administrative remedies is precluded from
obtaining judicial review.” Matesic v. Maleski, 624 A.2d 776, 778 (Pa. Cmwlth.
1993) (citation omitted). This Court has stated that

             [t]he doctrine of exhaustion prohibits prospective parties to
             administrative agency actions from bypassing that process and
             challenging the administrative action directly in the courts. The
             reasons for requiring exhaustion are that it is more efficient to
             allow an agency to proceed uninterrupted until its conclusion so
             that it can find facts, apply its expertise and exercise its



necessary findings of fact are supported by substantial evidence.” Kovler v. Bureau of
Administrative Adjudication, 6 A.3d 1060, 1062 n.1 (Pa. Cmwlth. 2010) (citing 2 Pa. C.S.
§754(b)).
                                           3
               discretion. The doctrine also allows agencies the opportunity to
               correct their own mistakes.

Gardner v. Department of Environmental Resources, 658 A.2d 440, 445 (Pa.
Cmwlth. 1995) (citations omitted).
               The City of Philadelphia has a two-step administrative appeal process
for contesting parking violations. See PHILADELPHIA, PA, TRAFFIC CODE (PHILA.
CODE) §§12-2807 - 12-2808 (2016).3 First, parking violation appeals are “conducted
by a Parking Hearing Examiner.”                    See PHILA. CODE §12-2807(1) (“Each
adjudication of a parking violation … shall be conducted by a Parking Hearing
Examiner.”). An appeal from a determination of a Parking Hearing Examiner “shall


3
 Section 12-2807(3) and (4) states:
       (3) If a person (i) fails to answer … or (iii) fails to timely contest the parking
       violation by mail or by electronic submission … the Parking Hearing Examiner
       shall enter an order by default sustaining the charges, fix the appropriate fine and
       assess appropriate costs and additional fees, if any.
       (4) An order by default may be vacated by the Parking Hearing Examiner within
       one (1) year after its entry only upon written application setting forth (i) a sufficient
       defense to the charge, and (ii) excusable neglect as to the respondent’s failure to
       timely submit testimony and evidence or attend the hearing. If a notice of violation
       was mailed to the registered owner at the address appearing on the registry of a
       state department of motor vehicles, the failure to receive such notice shall not be
       considered a defense unless the owner can prove that a state department of motor
       vehicles was advised of the owner’s change of address prior to the date of the
       parking violation.
PHILA. CODE §12-2807(3) and (4). Section 12-2808(2) and (3) states in relevant part:
       (2) An appeal from a determination of any Parking Hearing Examiner after
       adjudication of a plea denying liability, or from a determination denying a motion
       to reopen any matter, shall be submitted to a Parking Appeals Panel….
       (3) A party aggrieved by the final determination of a Parking Hearing Examiner
       may obtain a review thereof by serving upon the Parking Authority, within thirty
       (30) days of the entry of such final determination, a notice of appeal on a form
       provided by the Parking Authority, setting forth the reasons why the final
       determination should be reversed or modified….
PHILA. CODE §12-2808(2) and (3).
                                                   4
be submitted to [the] Parking Appeals Panel.” PHILA. CODE §12-2808(2). Only after
the Parking Appeals Panel issues its decision can an aggrieved individual file an
appeal with the trial court. See O’Neill v. City of Philadelphia, 711 A.2d 544, 545
(Pa. Cmwlth. 1998) (where a defendant denies liability, “a hearing is held before a
[Bureau] hearing examiner, whose decision may be appealed to the [Bureau’s]
Parking Appeals Panel, and thereafter to the Court of Common Pleas”).
               Here, Redmond had an administrative remedy by which to challenge
her parking violations, i.e., an appeal to a Parking Hearing Examiner. Redmond
never appealed any of the violations.4 In short, Redmond failed to avail herself of
the administrative remedy set forth in the Philadelphia Code.
               Furthermore, when the Bureau’s Parking Hearing Examiner denied
Redmond’s request for a hearing, she did not appeal that decision to the Parking
Appeals Panel, as required by the Philadelphia Code. Instead, Redmond appealed
directly to the trial court. Redmond’s failure to exhaust her administrative remedies
precluded the trial court from assuming jurisdiction over her appeal. See Mundy v.
Bureau of Administrative Adjudication (Pa. Cmwlth., No. 1984 C.D. 2012, filed
April 5, 2013)5 (holding that the petitioner’s choice to appeal the Parking Hearing
Examiner’s determination directly to the trial court and failure to seek review before
the Parking Appeals Panel as required by Section 12–2808(2) of the Philadelphia
Code precluded the trial court from assuming jurisdiction over his appeal). Finally,


4
  Subsequently, Redmond waived her right to contest the violations when she paid the fines and
penalties on June 27, 2017, to obtain release of her current vehicle. See PHILA. CODE §12-2406(2)
(an owner of an immobilized vehicle may pay “in full … all delinquent parking tickets issued to
any and all vehicles registered in the name of the owner of the vehicle that is to be recovered” and
“[s]uch payment shall constitute a waiver of the right to contest the parking tickets.”).
5
  Pursuant to this Court’s Internal Operating Procedures, an unreported opinion of the Court filed
after January 15, 2008, may be cited for its persuasive value. 210 Pa. Code §69.414(a).
                                                 5
Redmond’s ignorance of the existence of the Parking Appeals Panel does not excuse
her duty to exhaust administrative remedies.6
               In sum, Redmond failed to exhaust the available administrative
remedies provided under the Philadelphia Code; consequently, the trial court and
this Court do not have jurisdiction over her appeal.7 Accordingly, we affirm the trial
court’s dismissal of Redmond’s appeal.8

                                         ______________________________________
                                         MARY HANNAH LEAVITT, President Judge




6
  It has long been held as
         an unquestionable principle … that ignorance of law will not furnish an excuse for
         any person, either for a breach or omission of duty. Ignorantia legis neminem
         excusat is a maxim which is as much respected in equity as in law. This doctrine
         is among the settled elements of the law; for every man, at his peril, is bound to
         take notice of what the law is, as well the law made by statute as the common law….
         The presumption is, that every man is acquainted with his own rights, provided he
         has a reasonable opportunity to know them.
Rankin v. Mortimere, 7 Watts 372, 374 (Pa. 1838).
7
  Because Redmond was obligated to exhaust her administrative remedies before seeking judicial
relief, this Court cannot address Redmond’s remaining arguments, namely that her due process
rights were violated and that her vehicle was not boot eligible.
8
  The trial court, in addition to dismissing Redmond’s appeal, affirmed the Bureau’s decision.
However, once the trial court determined that Redmond did not exhaust her administrative
remedies and that it did not have jurisdiction to hear her appeal, it could only dismiss the appeal.
The trial court could not consider the merits of Redmond’s appeal or the propriety of the Bureau’s
decision. Nevertheless, this Court may still affirm the trial court since grounds for affirmance
exist. See generally Belitskus v. Hamlin Township, 764 A.2d 669, 671 n.4 (Pa. Cmwlth. 2000)
(“This Court may affirm on other grounds where grounds for affirmance exist.”).
                                                 6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Stacey Ella Redmond,                   :
                 Appellant             :
                                       :
            v.                         : No. 306 C.D. 2018
                                       :
Bureau of Administrative               :
Adjudication                           :


                                  ORDER


            AND NOW, this 11th day of September, 2018, the order of the Court of
Common Pleas of Philadelphia County in the above-captioned matter dated March
2, 2018, is AFFIRMED.

                                 ______________________________________
                                 MARY HANNAH LEAVITT, President Judge